Citation Nr: 0400106	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus with tarsal arthritis.   
 
2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1975 to October 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
denied service connection for bilateral pes planus with 
tarsal arthritis, and denied service connection for a back 
disorder (dorsal spine arthritis).  The veteran provided 
testimony at an RO hearing in June 2003.  


REMAND

Service personnel records indicate that the veteran served on 
active duty in Army from September 3, 1975 to October 7, 
1975.  There was a notation that he was separated from 
service for failure to meet established physical standards.  

His service medical records indicate that he was treated for 
bilateral pes planus with tarsal arthritis.  There is no 
indication of treatment for any back disorder.  On a medical 
history form at the time of the enlistment examination on 
August 28, 1975, the veteran checked that he did not suffer 
from foot trouble or recurrent back pain.  The objective 
enlistment examination, of the same date, included notations 
that the veteran's feet, spine, and other musculoskeletal 
system were normal.  A treatment entry dated on September 15, 
1975, noted that the veteran was seen for complaints as to 
his right ankle and for flat feet.  It was reported that X-
rays revealed bilateral pes planus with tarsal arthritis.  On 
a medical history form at the time of an examination on 
September 17, 1975, the veteran checked that he suffered from 
foot trouble.  The reviewing examiner indicated that the 
veteran had bilateral pes planus with tarsal arthritis and 
that he was on profile.  The September 17, 1975 objective 
examination report also noted that he had bilateral pes 
planus and tarsal arthritis.  A medical board proceeding 
report, dated September 23, 1975, noted that the veteran had 
bilateral pes planus with tarsal arthritis that existed prior 
to service and that such was not aggravated by service.  

Post-service medical records show treatment for foot and back 
problems.  A February 1995 report of a chest X-ray from 
Methodist Medical Center noted that there were mild 
degenerative changes evident in the dorsal spine.  A May 1995 
report from S. N. Misra, M.D., indicated that the veteran 
reported that he had a back problem for years and that he 
denied any back injury.  He stated that many years ago, he 
was seen at a health department and was given some 
medication.  The veteran also reported that all of his joints 
would get sore and bother him.  The diagnoses included 
chronic low back strain and sciatica.  A February 1996 report 
from Ridgeview Psychiatric Hospital & Center, Inc., indicated 
that the veteran had rheumatoid arthritis of joints including 
the ankles.  A February 2002 treatment entry from R. C. 
Hancock, DPM, noted that the veteran was seen with complaints 
of a painful right bunion deformity of many years duration.  
The assessment was severe capsulitis of the first metatarsal 
phalangeal joint secondary to severe bunion deformity and 
bursitis.  A February 2002 radiological report, as to the 
veteran's left foot, from St. Mary's of Campbell County 
related an impression of pes planus, moderate-sized inferior 
calcaneal spur, marked hallux valgus and mild arthritic 
changes of the first metatarsal phalangeal joint.  

A February 1996 report from the Ridgeview Psychiatric 
Hospital & Center, Inc., included notations that the veteran 
was receiving benefits from the Social Security 
Administration (SSA).  

Given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with his 
claims includes obtaining any additional pertinent medical 
records including SSA records.  With regard to the issue of 
service connection for a disorder of the feet, a current 
examination is warranted.  38 U.S.C.A. §  5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  




Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who examined or treated him, 
before and after military service, for 
problems with his feet and back.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of current disability of the 
feet, claimed as bilateral pes planus with 
tarsal arthritis.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current disorders of the feet.  Based 
on examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of current disorders of the feet, 
including any relationship with the 
veteran's period of active duty.  The 
examiner should specifically comment as to 
whether any preservice disorder of the 
feet was permanently worsened by service.

4.  Thereafter, the RO should review the 
claims for service connection for 
bilateral pes planus with tarsal 
arthritis, and for a back disorder.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


